 



AGREEMENT FOR THE PURCHASE OF COMMON STOCK

 

THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this 5th day of
December, 2012, by and between Ching-Sang Hong, Sellers Representative
(hereinafter referred to as (“Hong” or “Sellers Representative), and RADTEK CO,
LTD, JaeChan Kim, President (“Purchaser”), setting forth the terms and
conditions upon which the Sellers as shown on Exhibit A, will sell One Million
One Hundred Seven Thousand Five Hundred (1,107,500) shares of USChina Taiwan,
Inc.. (“USChina” or the “Company”) common stock (the “Shares” or “Common
Stock”), personally owned by Seller, to the Purchaser. The Seller and the
Purchasers may be referred to herein singularly as a “Party” and collectively,
as the “Parties”.

 

In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:

 

WITNESSETH:

 

WHEREAS, the Sellers and Purchasers have appointed Jody M. Walker, Attorney at
Law, to act as the Escrow Agent ("Escrow Agent") for this transaction and to
receive and hold all consideration received from the Purchaser for the sale of
the Shares and all documents (“Documents”) stock certificates and corporate
records of USChina, in the Jody M. Walker, Attorney at Law COLTAF Trust Account,
(the “Escrow Account”) unless other arrangements are agreed to by all parties.

 

WHEREAS, Ching-Sang Hong is representing the Sellers with full authority, and

 

WHEREAS, the Purchaser, Seller and Escrow Agent, have entered into an ESCROW
AGREEMENT dated December 5, 2012.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01 Sale: Subject to the terms and conditions of this Agreement, the Seller
agrees to sell the Shares, and the Purchaser shall purchase the Shares, for a
total of Three Hundred Twenty Five Thousand Sixty Dollars (U.S.) ($325,060,00)
(the “Purchase Price” or “Funds”). This is a private transaction between the
Seller and Purchaser.

 

1.02 Escrow Agent: The Seller and Purchaser hereby appoint Jody M. Walker,
Attorney at Law to act as the Escrow Agent (“Escrow Agent”) as to the
distribution of the Purchase Price Funds received for the sale of the Shares and
distribution of the shares and documents of USChina to be held in the Escrow
Account.

 

1.03 Deposit: Upon execution of this agreement, Purchaser shall make, by wire
transfer, a deposit (the “Deposit”) in the amount of Eight Thousand Dollars
($8,000), to the Jody M. Walker, Attorney at Law COLTAF Trust Account (Escrow
Account”) on or before December 7, 2012, for the Shares being sold by the
Seller. The deposit shall become non-refundable after ten (10) days from the
signing of this Agreement. The amount deposited will be held in the Escrow
Account until Closing, (as defined in Section3.01 of this Agreement) or until
ordered released as per other sections of this Agreement.

 

The Deposit shall be fully refundable for a period of ten (10) days from the
signing of this Agreement for any reason or no reason (the “Due Diligence
Period”). After the Due Diligence Period, the Deposit will be non-refundable
unless the Seller fails to fulfill all things to be completed pursuant to the
terms of this Agreement and outlined in Article II, 2.12 and Article III, 3.02
of this Agreement. In addition if, after signing this Agreement and prior to the
Closing, in performing due-diligence, the Purchasers, discover something of
significance that was not previously revealed that changes the structure and
intent of this Agreement and the transaction, that the Seller cannot correct,
the Purchasers will notify the Seller of the subject of concern and their
intention to cancel this Agreement and the request for the refund of the
Deposit, in writing, addressed to the individuals and addresses listed in
Article VI, 6.09 of this Agreement. The Seller shall have ten business days
after receiving the request for the refund of the Deposit to correct the
discrepancy or the Deposit will be refunded to the Purchasers by the Escrow
Agent.

 

The account wire instructions for the Deposit herein and payment pursuant to
Sections 1.04 and 3.02(b)(i) are as follows:

 

First Bank of Colorado

Englewood, Colorado 80155

800-964-3444

ABA Routing # ____________

 

FOR THE ACCOUNT OF:

Jody M. Walker

Coltaft Trust Account

7841 South Garfield Way

Centennial, Colorado 80122

Account # ______________

Swift code _____________

 

As soon as reasonably practicable after receipt of the Deposit by the Escrow
Agent, Seller will forward by overnight delivery, or by email, for review by the
Purchasers, any and all documents of USChina which Purchasers might request.

 

Purchasers’ Representative will provide Seller with the information as requested
by the Seller concerning the Purchasers, including information on its directors
elect.

 

1.04 Balance of Purchase Price: It is agreed that the full amount of the
Purchase Price will be wire transferred to the Escrow Account on or before
December 28, 2012, and that the Closing will take place contemporaneous with
such payment. It is agreed that all of the Shares shall remain in the Escrow
Account until the full amount of $325,060.00 has been paid into Escrow, after
which the Closing on the sale of the shares shall take place and all stock
certificates, stock powers and corporate documents listed in paragraphs 2.12,
2.13 and 3.02 below, and the full amount of $325,060.00 shall be disbursed as
otherwise instructed by Andrew Chien.

 

This Agreement may be terminated unilaterally by Seller if: (i) the balance of
the Purchase Price for the Shares is not paid in full on or before December 28,
2012, unless an extension of time is agreed to in writing by both parties; or
(ii) Purchaser has failed to comply with all material terms of this Agreement.
Upon such termination, all consideration paid by Purchaser shall be delivered to
Seller in accordance with the terms of the Escrow Agreement. Upon the payment of
the total Purchase Price of $325,060.00 by the Purchaser to the Seller for the
Shares, by wire transfer to the Escrow Account, and the receipt of all items
outlined below which shall be provided by the Seller, the Closing will take
place immediately unless extended by the parties signing this Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants to the Purchaser the following:

 

2.01 Organization: USChina is a Nevada corporation duly organized, validly
existing, and in good standing under the laws of that state, has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the state Nevada and
elsewhere (if required). All actions taken by the incorporators, directors
and/or shareholders of USChina have been valid and in accordance with the laws
of the state of Nevada. USChina is a fully reporting company with the SEC and
USChina’ common stock is included for quotation on the OTCBB and OTCBB.

Immediately following the Closing, the Purchasers shall file all required
filings with any state and federal regulators, including the SEC, disclosing the
acquisition of the Shares by the Purchasers, the change of control of the
corporations, all changes to the officers and directors, and all such additional
disclosure as is required to keep the corporation in good standing with any and
all regulatory bodies having authority.

 

2.02 Capital: The authorized capital stock of USChina consists of 60,000,000
shares of Common Stock, $0.001 par value, of which 1,230,000 shares of Common
Stock are issued and outstanding. USChina has no preferred shares authorized.
All outstanding shares are fully paid and non-assessable, free of liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. At the Closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating USChina to issue or to transfer from
treasury any additional shares of its capital stock. None of the outstanding
shares of USChina are subject to any stock restriction agreements. There are
approximately 31 shareholders of record of USChina. All of such shareholders
have valid title to such Shares and acquired their Shares in a lawful
transaction and in accordance with Nevada corporate law and the applicable
securities laws of the United States.

 

2.03 Financial Statements: USChina is a reporting company and financials can be
found on EDGAR. The financial statements fairly present the financial condition
and operating results of USChina as of the dates, and for the periods, indicated
therein. Except as set forth in the Financial Statements, and as set forth in
Paragraph 2.05, USChina has no material liabilities (contingent or otherwise).
USChina is not a guarantor or indemnitor of any indebtedness of any other
person, firm, or corporation.

 

2.04 Filings with Government Agencies: USChina is a Reporting Company as that
term is described by the Securities Act of 1933, and files annual and quarterly
reports with the SEC. USChina has made all required filings with the SEC and the
State of Nevada that might be required, and is current in its filings and
reporting to the state of Nevada. Upon the purchase of the Shares by the
Purchaser, the Purchaser will have the full responsibility for filing any and
all documents required by the Securities and Exchange Commission, including a
Form D, and/or any other government agency that may be required. The Sellers
will supply the Purchaser with all information and documents available by the
Company which might be needed for an audit for the Company at Closing. Sellers
state that there have been no transactions in the 3rd quarter of the Company.
The fiscal year end for the Company is March 31. The Purchaser understands that
the Seller will have no responsibility whatsoever for any filings made by
USChina in the future, either with the SEC, FINRA or with the State of Nevada.

 

2.05 Liabilities: It is understood and agreed that the purchase of the Shares is
predicated on USChina not have any liabilities at closing. USChina shall not, as
of Closing, have any debt, liability, or obligation of any nature, whether
accrued, absolute, contingent, or otherwise that will not be paid at Closing.
Sellers are not aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving the USChina or its Shares.

To the best of knowledge of the Seller, there is no dispute of any kind between
USChina and any third party, and no such dispute will exist at the Closing of
this transaction and at Closing, except as set forth herein, USChina will be
free from any and all liabilities, liens, claims and/or commitments. At Closing,
all assets of the Company and all liabilities of the Company will be spun off,
paid or cancelled.

The Company presently maintains a bank account at Peoples Bank in Bridgeport,
CT, which presently has a balance of approximately $7,000 which will not be
considered as an asset to be purchased and which bank account will be closed
with within ten days of the Closing of the transaction and the balance in the
account distributed to present shareholders.

 

2.06 Tax Returns: USChina has filed federal tax returns for the year end of
March 31, 2011, which returns will be made available to the Purchasers. No tax
returns were required to be filed for Nevada. As of closing, there shall be no
taxes of any kind due or owing, either Federal or State.

 

2.07 Ability to Carry Out Obligations: The Seller has the right, power, and
authority to enter into, and perform his obligations under this Agreement. The
execution and delivery of this Agreement by the Seller and USChina and the
performance by the Seller of his obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which USChina the officers, directors or Seller are a
party, or by which they may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
USChina (and/or assigns) to be liable to any party, or (c) an event that would
result in the creation or imposition of any lien, charge, or encumbrance on any
asset of USChina or upon the shares of USChina to be acquired by the Purchaser.

 

2.8 Contracts, Leases and Assets: To the best of the knowledge of the Seller,
USChina is not a party to any contract, agreement or lease (unless such
contract, agreement or lease has been assigned to another party or USChina has
been released from its obligations thereunder) other the normal contract with
the Transfer Agent, except as described in documents filed with the SEC or as
disclosed to the Purchaser. No person holds a power of attorney from USChina or
the Seller. At the Closing, USChina will have no assets or liabilities or any
obligations which would give rise to a liability in the future.

 

2.9 Compliance with Laws: To the best of knowledge of the Seller, USChina has
complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining. To the best
of the knowledge of the Seller, USChina has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities. At the time that USChina sold Shares to the Seller, USChina was
entitled to use the exemptions provided by the Securities Act of 1933 relative
to the sale of its Shares. The Shares being sold herein are being sold in a
private transaction between the Seller and the Purchaser, and the Seller make no
representation as to whether the Shares are subject to trading restrictions
under the Securities Act of 1933, as amended and rules thereunder.

 

2.10 Litigation: To the best of the knowledge of the Seller, USChina is not a
party to any suit, action, arbitration, or legal administrative or other
proceeding, or pending governmental investigation. To the best knowledge of the
Seller, there is no basis for any such action or proceeding and no such action
or proceeding is threatened against USChina. USChina is not a party to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.

 

2.11 Conduct of Business: Prior to the Closing, USChina shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate
of Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or
other securities (iv) incur any liabilities, except in the normal course of
business, (v) acquire or dispose of any assets, enter into any contract,
guarantee obligations of any third party, or (vi) enter into any other
transaction.

 

2.12 Corporate Documents: Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted at the Closing:

 

(i) Certificate of Incorporation and all amendments thereto;

 

(ii) Bylaws and all amendments thereto;

 

(iii) Minutes and Consents of Shareholders;

 

(iv) Minutes and Consents of the board of directors;

 

(v) List of officers and directors;

 

(vi) Certificate of Good Standing from the Secretary of State of Nevada.

 

(vii) Current Shareholder list from the Transfer Agent.

 

2.13 Closing Documents: All minutes, consents or other documents pertaining to
USChina to be delivered at the Closing shall be valid and in accordance with the
laws of Nevada.

 

2.14 Title. The Seller has good and marketable title to all of the Shares being
sold by them to the Purchaser pursuant to this Agreement. The Shares will be, at
the Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws. None of the Shares are or
will be subject to any voting trust or agreement. No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
Except as provided in this Agreement, the Seller are not a party to any
agreement which offers or grants to any person the right to purchase or acquire
any of the Shares. There is no applicable local, state or federal law, rule,
regulation, or decree which would, as a result of the purchase of the Shares by
purchasers (and/or assigns) impair, restrict or delay voting rights with respect
to the Shares.

 

2.15 Transfer of Shares: The Seller will have the responsibility for sending all
certificates representing the shares being purchased, along with the proper
Stock Powers with Bank Signature Guarantees or Power of Attorney acceptable to
the Transfer Agent, to the Escrow Agent for delivery to the Purchaser at
Closing.

 

The Purchaser will have the responsibility of sending the certificates, along
with stock powers to the Transfer Agent for USChina to have the certificates
changed into their respective names and denominations and the Purchaser shall be
responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.

 

2.16 Representations: All representations shall be true as of the Closing and
all such representations shall survive the Closing.

 

ARTICLE III

CLOSING

 

3.01 Closing for the Purchase of Common Stock: The Closing (the “Closing”) of
this transaction for the Shares of Common Stock being purchased will occur when
all of the documents and consideration described in Paragraphs 2.12 above and in
3.02 below, have been delivered or other arrangements have been made and agreed
to by the Parties. If the Closing does not occur on or before December 28, 2012,
then either party may terminate this Agreement upon written notice, unless
otherwise agreed to in writing by both parties.

 

This Agreement can be terminated in the event of any material breach by either
party.

 

3.02 Documents and Payments to be Delivered at Closing: As part of the Closing
of the Common Stock purchase, those documents listed in 2.12 of this Agreement,
as well as the following documents, in form reasonably acceptable to counsel to
the Parties, shall have been delivered to Escrow Agent at least 48 hours prior
to the Closing:

 

(a) By the Seller:

 

(i) stock certificate or certificates, along with stock powers with signature
guarantee acceptable to the Transfer Agent, representing the Shares, endorsed in
favor of the name or names as designated by Purchaser or left blank;

 

(ii) the resignation of all officers of USChina;

 

(iii) the resignations of directors of USChina and the appointment of a new
Directors as designated by the Purchasers, subject to the requirement to deliver
Schedule 14f-1 to USChina shareholders at least ten days prior to the date of
the new Directors taking office;

 

(iv) true and correct copies of all of the business and corporate records of
USChina, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist and

 

(v) such other documents of USChina as may be reasonably required by Purchaser,
if available.

 

(b) By Purchaser:

 

(i) wire transfer to the Jody M. Walker COLTAF Trust Account the amount of
$317,060.00, representing the balance of the payment for the Purchase Price for
the Shares.

 

ARTICLE IV

INVESTMENT INTENT:

 

The Purchaser represents, warrants and covenants to the Sellers the following:

 

4.01 Transfer Restrictions: Purchaser (and or assigns) agree that the shares
being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the act.

 

4.02 Investment Intent: The Purchasers are acquiring the Shares for their own
account for investment, and not with a view toward distribution thereof.

 

4.03 No Advertisement: The Purchasers acknowledge that the Shares have been
offered to them in direct communication between them and Sellers, and not
through any advertisement of any kind.

 

4.04 Knowledge and Experience: The Purchasers acknowledges that they have been
encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchasers acknowledges that Seller has given them
and all of their counselors’ access to all information relating to USChina
business that they or any one of them have requested. The Purchasers acknowledge
that they have sufficient business and financial experience, and knowledge
concerning the affairs and conditions of USChina so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 

4.05 Restrictions on Transferability: The Purchasers are aware of the
restrictions of transferability of the Shares and further understands that some
or all of the certificates may bear a legend similar to the following:

 

(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.

 

(b) The Purchasers understand that the Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.

 

(c) USChina and/or Sellers have neither filed such a registration statement with
the SEC or any state authorities nor agreed to do so, nor contemplates doing so
in the future for the shares being purchased, and in the absence of such a
registration statement or exemption, the Purchasers may have to hold the Shares
indefinitely and may be unable to liquidate them in case of an emergency.

 

4.06 Accredited Investor: Each Purchaser is an “Accredited Investor” as defined
n Regulation D of the Securities Exchange Act of 1934.

 

4.07 Future Business of USChina: The Purchasers represent that after the Closing
of this transaction, the Purchasers will either carry on the existing business
of USChina or vend in a legitimate business. After Closing, the Purchasers
covenant not to manipulate or participate in a manipulating the share price of
USChina in a “pump and dump” scheme.

 

4.08 Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws: The
Purchasers confirm that the funds representing the Purchase Price will not
represent proceed of crime for the purpose of any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline and the
Purchasers are in compliance with, and have not previously violated, the United
States of America Patriot Act of 2001, as amended through the date of this
Agreement, to the extent applicable to the Purchasers and all other applicable
anti-money laundering, anti-corruption and anti-terrorism laws and regulations.

 

4.09 Representations: All Representations shall be true as of the Closing and
all such representations shall survive the Closing.

 

ARTICLE V

REMEDIES

 

5.01 Arbitration: Any controversy of claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Nevada in accordance with the Rules of the U.S.
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.

 

5.02 Termination: In addition to any other remedies, the Purchaser may terminate
this Agreement, if at the Closing, the Seller has failed to comply with all
material terms of this Agreement, has failed to supply any documents required by
this Agreement unless they do not exist, or has failed to disclose any material
facts which could have a substantial effect on any part of this transaction.

 

5.03 Indemnification: From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.

 

5.04 Indemnification Non-Exclusive: The foregoing indemnification provision is
in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.

 

ARTICLE VI

MISCELLANEOUS

 

6.01 Captions and Headings: The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

6.02 No Oral Change: This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

6.03 Non Waiver: Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

6.04 Time of Essence: Time is of the essence of this Agreement and of each and
every provision hereof.

 

6.05 Entire Agreement: This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.

 

6.06 Partial Invalidity: In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.07 Significant Changes: The Seller understand that significant changes may be
made in the capitalization and/or stock ownership of USChina, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a dramatic negative effect on the percentage of ownership
and/or number of shares owned by present shareholders of USChina.

 

6.08 Counterparts: This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

6.09 Notices: All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:

 

If to the Seller:

 

Andrew Chien

665 Ellsworth Avenue

New Haven, CT 06511

Phone: 203-562-8899

Email: jcs23@yahoo.com

 

If to the Purchaser:

 

RADTEK CO.,LTD

Attn: JaeChan Kim.

3F Taejoon  B/D, 341-2 Jangdae-dong, Yuseong-gu, Daejeon, South Korea 

Phone) +82-42-862-8778 ,

Email: radkim6296@kaist.ac.kr (with carbon copy email to:
JDSparks@pegbusiness.com)

 

AND

 

Harold H. Martin

Martin & Pritchett, P.A.

16810 Kenton Drive, Suite 160

Huntersville, North Carolina  28078

Tel:   (704) 237-4508

Fax:  (704) 237-4917

Cell:  (704) 605-7968

harold@martin-pritchett.com

 

6.10 Binding Effect: This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement

 

6.11 Effect of Closing: All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.

 

6.12 Mutual Cooperation: The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein..

 

6.13 Governing Law: This Agreement and the rights of the Parties hereunder shall
be governed by and construed in accordance with the Laws of the State of Nevada
(regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.

 

6.14 Exclusive Jurisdiction and Venue: The Parties agree that the Courts of the
State of Nevada shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.

In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written

 

6.15 Attorneys Fees: In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.

 

In witness whereof, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

SELLERS: Ching-Sang Hong, Sellers Representative

 

 

By: /s/ Ching-Sang Hong

Ching-Sang Hong

 

 

PURCHASER: RADTEK CO., LTD,

 

 

By: /s/ JaeChan Kim

JaeChan Kim, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

Selling Shareholders

USChina Taiwan, Inc.

 

Names of Sellers Shares

 

Ching-Sang Hong 1,102,500

Treasury Stock 5,000

TOTAL : 1,107,500

